Order entered March 28, 1922, resettling former order, affirmed, with ten dollars costs and disbursements. Appellant’s counsel having stated on the argument that the appeal was withdrawn, appeal from order entered April 5, 1922, denying defendant’s motion to modify decree of divorce, with leave to renew, dismissed, without costs. Appellant’s counsel having stated on .the argument that the appeal was withdrawn, appeal0 from order entered April 25, 1922, appointing receiver in sequestration proceedings, dismissed, without costs. Order entered April 25, 1922, vacating previous order granting leave to move to modify final decree of divorce, affirmed, without costs. The application for modification of decree having been heard in pursuance of leave granted, and denied upon the merits, the order granting leave to make the application would appear to fall with the denial of the motion. In any event, application for leave to make the application to modify the decree should have been made “ within the Judicial District in which the action is triable or in a county adjoining the county in which it is triable.” (Rules of Civil Practice, rule 63, subd. 1.) Order entered April 25, 1922, denying defendant’s application to modify decree affirmed, with ten dollars costs and disbursements. If the defendant within thirty days from the entry of the order to be entered on this decision shall pay all arrears of moneys due for support of the children to date, the application to modify the decree may be renewed. No opinion. Blackmar, P. J., Kelly, Jaycox, Kelby and Young, JJ., concur.